Case 3:18-bk-32161-SHB   Doc Filed 04/08/20 Entered 04/08/20 13:21:56   Desc
                         Main Document   Page 1 of 5
Case 3:18-bk-32161-SHB   Doc Filed 04/08/20 Entered 04/08/20 13:21:56   Desc
                         Main Document   Page 2 of 5
Case 3:18-bk-32161-SHB   Doc Filed 04/08/20 Entered 04/08/20 13:21:56   Desc
                         Main Document   Page 3 of 5
Case 3:18-bk-32161-SHB   Doc Filed 04/08/20 Entered 04/08/20 13:21:56   Desc
                         Main Document   Page 4 of 5
Case 3:18-bk-32161-SHB            Doc Filed 04/08/20 Entered 04/08/20 13:21:56               Desc
                                  Main Document   Page 5 of 5


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

 In Re:                                            Case No. 3:18-bk-32161-SHB

 Victor Wolfgang Knight                            Chapter 13

 Debtor.                                           Judge Suzanne H. Bauknight

                                  CERTIFICATE OF SERVICE

I certify that on April 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Richard M. Mayer, Debtor’s Counsel
          mayerandnewton@mayerandnewton.com

          John P. Newton, Jr., Debtor’s Counsel
          mayerandnewton@mayerandnewton.com

          Gwendolyn M Kerney, Chapter 13 Trustee
          ecfknoxville@trustee13.com

          Office of the United States Trustee
          ustpregion08.kx.ecf@usdoj.gov

I further certify that on April 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Victor Wolfgang Knight, Debtor
          6825 Cochise Drive
          Knoxville, TN 37918

 Dated: April 8, 2020                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
